       Case 2:19-bk-19039-BR Doc 16 Filed 11/14/19                  Entered 11/14/19 22:06:17        Desc
                           Imaged Certificate of Notice             Page 1 of 5
                                      United States Bankruptcy Court
                                     Central District of California
In re:                                                                                 Case No. 19-19039-BR
Jacqulyn Renee Moen                                                                    Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0973-2           User: admin                 Page 1 of 2                   Date Rcvd: Nov 12, 2019
                               Form ID: 318a               Total Noticed: 35


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 14, 2019.
db             +Jacqulyn Renee Moen,    1047 S. Mansfield Ave.,    Los Angeles, CA 90019-1631
cr             +Daimler Trust,    c/o BK Servicing, LLC,    PO Box 131265,    Roseville, MN 55113-0011
39718804       +Chatsworth Courthouse North Valley,     case no. 19CHLC26817,    9425 Penfield Ave.,
                 Chatsworth, CA 91311-6516
39718806       +Credit Control, LLC,    PO Box 31179,    Tampa, FL 33631-3179
39718798       +Equifax,   PO Box 105873,    Atlanta, GA 30348-5873
39718799       +Experian,   PO Box 4500,    Allen, TX 75013-1311
39718808        FMS Incorporated,    PO Box 707600,    Tulsa, OK 74170-7600
39718809       +GC Services Limited Partnership,     6330 Gulfton,   Houston, TX 77081-1198
39718811       +Hunt & Henriques Attorneys,    151 Bernal Road, Suite 8,     San Jose, CA 95119-1491
39718812       +L.A. Superior Court,    court case no. 13A15243,    9425 Penfield Avenue Rm 1200,
                 Chatsworth, CA 91311-6516
39718814        Midland Credit Management Inc.,     PO Box 301030,   Los Angeles, CA 90030-1030
39718818       +Portfolio Recovery Associates LLC,     10680 Treena St. Ste. 500,    San Diego, CA 92131-2447
39718819       +Radius Global Solutions LLC,    7831 Glenroy Rd. Suite 250-A,     Minneapolis, MN 55439-3117
39718821        Suttell & Hammer , APC,    PO Box C-90006,    Bellevue, WA 98009
39718800       +Transunion Corporation,    Public Records Department,    555 West Adams St.,
                 Chicago, IL 60661-3631
39718802       +U.S. Attorneys Office,    Tax Division Rm 2315,    300 N. Los Angeles St.,
                 Los Angeles, CA 90053-3336
39718797       +U.S. Justice Dept. & Tax Div.,    Ben Franklin Station,     PO Box 683 Western Region,
                 Washington, DC 20044-0683
39718825       +US Department of Education,    PO Box 740283,    Atlanta, GA 30374-0283

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             EDI: EDD.COM Nov 13 2019 10:13:00      Employment Development Dept.,     Bankruptcy Group MIC 92E,
                 P.O. Box 826880,    Sacramento, CA 94280-0001
smg             EDI: CALTAX.COM Nov 13 2019 10:18:00       Franchise Tax Board,   Bankruptcy Section MS: A-340,
                 P.O. Box 2952,    Sacramento, CA 95812-2952
smg             E-mail/Text: finance.bankruptcy@lacity.org Nov 13 2019 05:40:43        Los Angeles City Clerk,
                 P.O. Box 53200,    Los Angeles, CA 90053-0200
39718803        EDI: URSI.COM Nov 13 2019 10:13:00      Alltran Financial , LP,     PO Box 722910,
                 Houston, TX 77272-2910
39718805        EDI: WFNNB.COM Nov 13 2019 10:18:00       Comenity Capital Bank/Barneys,    PO Box 183003,
                 Columbus, OH 43218-3003
39718807        E-mail/Text: data_processing@fin-rec.com Nov 13 2019 05:42:46        Financial Recovery Services,
                 PO Box 385908,    Minneapolis, MN 55438-5908
39718796        EDI: CALTAX.COM Nov 13 2019 10:18:00       Franchise Tax Board,   PO Box 942867,
                 Sacramento, CA 94267-0011
39718810       +E-mail/Text: bankruptcy@affglo.com Nov 13 2019 05:43:00       Global Credit and Collection,
                 5440 N. Cumberland Ave. Ste. 300,    Chicago, IL 60656-1486
39718801        EDI: IRS.COM Nov 13 2019 10:18:00      Internal Revenue Service,     Fresno, CA 93888-0030
39718813       +EDI: DAIMLER.COM Nov 13 2019 10:18:00       Mercedes Benz Financial Srvcs,
                 13650 Heritage Valley Prkwy,    Fort Worth, TX 76177-5323
39718816        EDI: PRA.COM Nov 13 2019 10:18:00      Portfolio Recovery Associates,
                 120 Corporate Blvd.Ste.100,    Norfolk, VA 23502
39718817        EDI: PRA.COM Nov 13 2019 10:18:00      Portfolio Recovery Associates,     PO Box 12914,
                 Norfolk, VA 23541
39718820       +E-mail/Text: compliance@sentrycredit.com Nov 13 2019 05:43:58        Sentry Credit Inc.,
                 2809 Grand Ave.,    Everett, WA 98201-3417
39718822       +EDI: RMSC.COM Nov 13 2019 10:18:00      Synchrony Bank/ Care Credit,     PO Box 965064,
                 Orlando, FL 32896-5064
39718823       +EDI: RMSC.COM Nov 13 2019 10:18:00      Synchrony Bank/Amazon,    PO Box 960013,
                 Orlando, FL 32896-0013
39931865        EDI: RMSC.COM Nov 13 2019 10:18:00      Synchrony Bank/PayPal,    Attn: Bankruptcy Dept,
                 PO Box 965060,    Orlando, FL 32896-5060
39718824       +EDI: WTRRNBANK.COM Nov 13 2019 10:18:00       Target National Bank,    PO Box 673,
                 Minneapolis, MN 55440-0673
                                                                                               TOTAL: 17

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
intp             Courtesy NEF
cr*              Daimler Trust,   c/o BK Servicing, LLC,   PO Box 131265,   Roseville, MN 55113-0011
39718815*       +Midland Credit Management Inc.,   PO Box 301030,   Los Angeles, CA 90030-1030
                                                                                             TOTALS: 1, * 2, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
         Case 2:19-bk-19039-BR Doc 16 Filed 11/14/19                                Entered 11/14/19 22:06:17                Desc
                             Imaged Certificate of Notice                           Page 2 of 5


District/off: 0973-2                  User: admin                        Page 2 of 2                          Date Rcvd: Nov 12, 2019
                                      Form ID: 318a                      Total Noticed: 35


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 14, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 12, 2019 at the address(es) listed below:
              Jasmine Firooz    on behalf of Debtor Jacqulyn Renee Moen jasminefirooz@gmail.com,
               yasi29@yahoo.com;firoozjr90023@notify.bestcase.com
              United States Trustee (LA)   ustpregion16.la.ecf@usdoj.gov
              Valerie Smith    on behalf of Interested Party   Courtesy NEF claims@recoverycorp.com
              Wesley H Avery (TR)   wes@averytrustee.com,
               C117@ecfcbis.com;lucy@averytrustee.com;Isabel@averytrustee.com
                                                                                            TOTAL: 4
     Case 2:19-bk-19039-BR Doc 16 Filed 11/14/19                                          Entered 11/14/19 22:06:17             Desc
                         Imaged Certificate of Notice                                     Page 3 of 5
Information to identify the case:
Debtor 1              Jacqulyn Renee Moen                                                  Social Security number or ITIN   xxx−xx−4235
                      First Name   Middle Name   Last Name                                 EIN   _ _−_ _ _ _ _ _ _
Debtor 2                                                                                   Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                           EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Central District of California

Case number: 2:19−bk−19039−BR



Order of Discharge − Chapter 7                                                                                                      12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Jacqulyn Renee Moen
           aka Jacqulyn R. Moen

            [include all names used by each debtor, including trade names, within
           the 8 years prior to the filing of the petition]

           Debtor 1 Discharge Date: 11/12/19



           Dated: 11/12/19
                                                                                    By the court: Barry Russell
                                                                                                  United States Bankruptcy Judge




Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                                      This order does not prevent debtors from paying
and it does not determine how much money, if                                        any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                                debts according to the reaffirmation agreement.
                                                                                    11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                           Most debts are discharged
attempt to collect a discharged debt from the                                       Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                          all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                                     personal liability for debts owed before the
or otherwise try to collect from the debtors                                        debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                                    Also, if this case began under a different chapter
in any attempt to collect the debt personally.                                      of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                                    to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                                         are discharged.
However, a creditor with a lien may enforce a                                       In a case involving community property: Special
claim against the debtors' property subject to that                                 rules protect certain community property owned
lien unless the lien was avoided or eliminated.                                     by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                                       not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.
                                                                                                                                 14/AUT
                                                                                                   For more information, see page 2 >
    Case 2:19-bk-19039-BR Doc 16 Filed 11/14/19            Entered 11/14/19 22:06:17     Desc
                        Imaged Certificate of Notice       Page 4 of 5
Official Form 318−CACBdodb/CACodsc   Order of Chapter 7 Discharge               page 1
   Case 2:19-bk-19039-BR Doc 16 Filed 11/14/19                      Entered 11/14/19 22:06:17          Desc
                       Imaged Certificate of Notice                 Page 5 of 5




Some debts are not discharged                                Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:               agreement are not discharged.

     ♦ debts that are domestic support                       In addition, this discharge does not stop
       obligations;                                          creditors from collecting from anyone else who is
                                                             also liable on the debt, such as an insurance
                                                             company or a person who cosigned or
     ♦ debts for most student loans;                         guaranteed a loan.


     ♦ debts for most taxes;
                                                              This information is only a general summary
     ♦ debts that the bankruptcy court has                    of the bankruptcy discharge; some
       decided or will decide are not discharged              exceptions exist. Because the law is
       in this bankruptcy case;                               complicated, you should consult an
                                                              attorney to determine the exact effect of the
                                                              discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318−CACBdodb/CACodsc            Order of Chapter 7 Discharge                    page 2
